EXHIBIT 10.1

Calithera  Biosciences, Inc.

Restricted Stock Unit Grant Notice
(2014 Equity Incentive Plan)

Calithera Biosciences, Inc. (the “Company”), pursuant to its 2014 Equity
Incentive Plan (the “Plan”), hereby awards to Participant a Restricted Stock
Unit Award for the number of shares of the Company’s Common Stock (“Restricted
Stock Units”) set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth in this notice of grant (this “Restricted
Stock Unit Grant Notice”), and in the Plan and the Restricted Stock Unit Award
Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
herein shall have the meanings set forth in the Plan or the Award Agreement. In
the event of any conflict between the terms in this Restricted Stock Unit Grant
Notice or the Award Agreement and the Plan, the terms of the Plan shall control.

Participant:

Date of Grant:

Vesting Commencement Date:

Number of Restricted Stock Units:

 

 

Vesting Schedule:

[__________________, subject to Participant’s Continuous Service through each
such vesting date.]

 

Issuance Schedule:

Subject to any Capitalization Adjustment, one share of Common Stock (or its cash
equivalent, at the discretion of the Company) will be issued for each Restricted
Stock Unit that vests at the time set forth in Section 6 of the Award Agreement.

 

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award, with
the exception, if applicable, of (i) restricted stock unit awards or options
previously granted and delivered to Participant, (ii) the written employment
agreement, offer letter or other written agreement entered into between the
Company and Participant specifying the terms that should govern this specific
Award, and (iii) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

Calithera Biosciences, Inc.Participant

By:

SignatureSignature

Title: Date:

Date:

Attachments:

Award Agreement and 2014 Equity Incentive Plan




 

--------------------------------------------------------------------------------

 

Attachment I

Calithera Biosciences, Inc.

2014 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Calithera Biosciences,
Inc. (the “Company”) has awarded you (“Participant”) a Restricted Stock Unit
Award (the “Award”) pursuant to the Company’s 2014 Equity Incentive Plan (the
“Plan”) for the number of Restricted Stock Units/shares indicated in the Grant
Notice. Capitalized terms not explicitly defined in this Agreement or the Grant
Notice shall have the same meanings given to them in the Plan. The terms of your
Award, in addition to those set forth in the Grant Notice, are as follows.

1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. Notwithstanding the foregoing, the Company reserves the right to
issue you the cash equivalent of Common Stock, in part or in full satisfaction
of the delivery of Common Stock in connection with the vesting of the Restricted
Stock Units, and, to the extent applicable, references in this Agreement and the
Grant Notice to Common Stock issuable in connection with your Restricted Stock
Units will include the potential issuance of its cash equivalent pursuant to
such right.  This Award was granted in consideration of your services to the
Company.

2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant
Notice.  Vesting will cease upon the termination of your Continuous Service and
the Restricted Stock Units credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such Award or the shares
of Common Stock to be issued in respect of such portion of the Award.

3.Number of Shares. The number of Restricted Stock Units subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Restricted Stock Units, shares, cash or other property
that becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares covered by your
Award. Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.

4.Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

 

--------------------------------------------------------------------------------

 

5.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For example, you may not use shares that may be
issued in respect of your Restricted Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units.

(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order, marital
settlement agreement or other divorce or separation instrument as permitted by
applicable law that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company General Counsel prior to finalizing the
domestic relations order or marital settlement agreement to verify that you may
make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.  

6.Date of Issuance.

(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner.  Subject to the satisfaction of the
Withholding Obligation set forth in Section 11 of this Agreement, in the event
one or more Restricted Stock Units vests, the Company shall issue to you one (1)
share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 above, and
subject to any different provisions in the Grant Notice). Each issuance date
determined by this paragraph is referred to as an “Original Issuance Date”.

(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

(i)

the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company's
policies (a “10b5-1 Arrangement”)), and

(ii)

either (1) a Withholding Obligation does not apply, or (2) the Company decides,
prior to the Original Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding shares of Common Stock from the shares otherwise due,
on the Original Issuance Date, to you under this Award, and (B) not to permit
you to enter into a “same day sale” commitment with a broker-dealer pursuant to
Section 11 of this Agreement (including but not limited to a commitment under a
10b5-1 Arrangement) and (C) not to permit you to pay your Withholding Obligation
in cash,

 

--------------------------------------------------------------------------------

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

8.Restrictive Legends. The shares of Common Stock issued in respect of your
Award shall be endorsed with appropriate legends as determined by the Company.

9.Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

10.Award not a Service Contract.

(a)Nothing in this Agreement (including, but not limited to, the vesting of your
Award or the issuance of the shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.

(b)By accepting this Award, you acknowledge and agree that the right to continue
vesting in the Award pursuant to the vesting schedule provided in the Grant
Notice may not be earned unless (in addition to any other conditions described
in the Grant Notice and this Agreement) you continue as an employee, director or
consultant at the will of the Company and affiliate, as applicable (not through
the act of being hired, being granted this Award or any other award or benefit)
and that the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”). You acknowledge and agree
that such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do

 

--------------------------------------------------------------------------------

 

not constitute an express or implied promise of continued engagement as an
employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with the Company’s right to terminate
your Continuous Service at any time, with or without your cause or notice, or to
conduct a reorganization.

11.Withholding Obligation.

(a)On each vesting date, and on or before the time you receive a distribution of
the shares of Common Stock in respect of your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you hereby authorize any required withholding from the Common Stock
issuable to you and/or otherwise agree to make adequate provision, including in
cash, for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Obligation”).  

(b)By accepting this Award, you acknowledge and agree that the Company or any
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Obligation relating to your Restricted Stock Units by any of the
following means or by a combination of such means: (i) causing you to pay any
portion of the Withholding Obligation in cash; (ii) withholding from any
compensation otherwise payable to you by the Company; (iii) withholding shares
of Common Stock from the shares of Common Stock issued or otherwise issuable to
you in connection with the Award with a Fair Market Value (measured as of the
date shares of Common Stock are issued pursuant to Section 6) equal to the
amount of such Withholding Obligation; provided, however, that the number of
such shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the Withholding Obligation using the maximum statutory withholding rates
for federal, state, local and foreign tax purposes, including payroll taxes,
that are applicable to supplemental taxable income; and provided, further, that
to the extent necessary to qualify for an exemption from application of Section
16(b) of the Exchange Act, if applicable, such share withholding procedure will
be subject to the express prior approval of the Board or the Company’s
Compensation Committee; and/or (iv) permitting or requiring you to enter into a
“same day sale” commitment, if applicable, with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”), pursuant to
this authorization and without further consent, whereby you irrevocably elect to
sell a portion of the shares to be delivered in connection with your Restricted
Stock Units to satisfy the Withholding Obligation and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Obligation directly to the Company and/or its Affiliates. Unless the Withholding
Obligation is satisfied, the Company shall have no obligation to deliver to you
any Common Stock or any other consideration pursuant to this Award.

(c)In the event the Withholding Obligation arises prior to the delivery to you
of Common Stock or it is determined after the delivery of Common Stock to you
that the amount of the Withholding Obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.

12.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------

 

13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

14.Notices. Any notice or request required or permitted hereunder shall be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

15.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any

 

--------------------------------------------------------------------------------

 

compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.

18.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

19.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

20.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
permitting certain individuals to sell shares only during certain "window"
periods and the Company's insider trading policy, in effect from time to time.

21.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

22.Compliance with Section 409A of the Code. This Award is intended to be exempt
from the application of Section 409A of the Code, including but not limited to
by reason of complying with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall be
interpreted accordingly.  Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is otherwise not exempt from, and determined to be deferred compensation
subject to Section 409A of the Code, this Award shall comply with Section 409A
to the extent necessary to avoid adverse personal tax consequences and any
ambiguities herein shall be interpreted accordingly.  If it is determined that
the Award is deferred compensation subject to Section 409A and you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “Separation from Service” (as defined in
Section 409A), then the issuance of any shares that would otherwise be made upon
the date of your Separation from Service or within the first six (6) months
thereafter will not be made on the originally scheduled date(s) and will instead
be issued in a lump sum on the date that is six (6) months and one day after the
date of the Separation from Service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of adverse taxation on you in respect of the
shares under Section 409A

 

--------------------------------------------------------------------------------

 

of the Code. Each installment of shares that vests is intended to constitute a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

 